DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/22/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1 are objected to because of the following informalities:  
Claim(s) 1 recite a term “the second portion” in last two lines. The Examiner suggests amending the term to recite “the second end portion” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 10-18, 26-27, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US 20180100878; hereinafter Pearce) in view of ENGELS et al. (US 20210366632).
Regarding claim 1, Pearce teaches in figure(s) 1-6 a sensor for a separable connector comprising: 
an elongate plug body extending along an axis, the plug body comprising an insulating material (para. 64 - bushing 490 includes an insulating housing with an exterior surface 491; para. 42 - passage 228 is an insulated bore; figs. 4, 2A); 
a high voltage connection at least partially encased by the insulating material and comprising a receptacle configured to receive a high voltage conductor of the separable connector (para. 63 - electrical device 480 includes an electrical conductor 482, which is used to connect the electrical device 480 between the bushing 490 and other electrical equipment in a power distribution network; para. 3 - high-voltage power distribution network); 
a high voltage capacitor (capacitor 262) comprising: 
an insulating element (para. 47 - A dielectric material 266 is between the electrodes 262a and 262b. The dielectric material 266 may be any insulating material such as, for example, ceramic; fig. 2C) at least partially encased by the insulating , the insulating element comprising a wall portion extending around the axis between first and second end portions (bushing and galvanic end portions; para. 48 - electrodes 262a and 262b extend at an angle 268 relative to the longitudinal axis 230), the insulating element comprising an inner surface defining a cavity that at least partially receives the high voltage connection and comprising an outer surface surrounding the inner surface; 
an inner conductive layer (electrode 262b) disposed on the inner surface of the insulating element and electrically coupled to the high voltage connection (para. 50 -  electrode 262b is connected to the passage 228 via a galvanic connection 267); and 
an outer conductive layer disposed on the outer surface of the insulating element being capacitively coupled to the inner conductive layer (electrode 262a; para. 48 - capacitance provided by the capacitor 262 is proportional to the surface area of the electrodes 262a and 262b divided by the distance 263); 
a low voltage connection coupled to the outer conductive layer (para. 51 - capacitor 264 is connected between a ground potential and the electrode 262a of the capacitor 262); and 

    PNG
    media_image1.png
    572
    445
    media_image1.png
    Greyscale

one or more low voltage capacitors electrically coupled to the low voltage connection to form a capacitive voltage divider (para. 52 - capacitor 264 and the capacitor 262 in this configuration forms a capacitive divider, which is the capacitive voltage sensor 260), 
wherein the second portion is a closed end portion (para. 47 electrodes 262a, 262b each have a cone-like shape. The electrodes 262a and 262b are concentric with each other and with the longitudinal axis 230; para. 48 -  electrodes 262a and 262b extend at an angle 268 relative to the longitudinal axis 230; figs. 2).
Pearce does not teach explicitly insulating resin; wherein the second end portion includes a dome shape.
However, ENGELS teaches in figure(s) 1-2 insulating resin (para. 14 - insulating body preferably comprises a cured resin); wherein the second end portion includes a dome shape (dome shape end of bushing 2; fig 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pearce by having insulating resin; wherein the second end portion includes a dome shape as taught by ENGELS in order to provide one of several possibilities of insulating material from which the skilled person would select for capacitive voltage sensing as evidenced by "plug-in section is configured for plugging the high-voltage feed-though into a device connection part of an electrical device. An insulating body surrounds the inner conductor. A test tapping point is provided with an electrical contact for connecting to a connection of a measuring device" (abstract).

Regarding claim 2, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the outer conductive layer (262a) at least partially overlaps the inner conductive layer such that both the outer conductive layer and the inner conductive layer (262b) are disposed on a same portion of the insulating element (266).

Regarding claim 5, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the second end portion includes a cylindrical-end shape (cylindrical cone-shape end portion of 262 in fig. 2C), which may be open or close ended.

Regarding claim 6, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the wall portion includes a cylindrical shape (cylindrical cone-shaped wall of 262 in fig. 2C).

Regarding claim 8, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the insulating element comprises one or more of a ceramic material (para. 47 - insulating material such as, for example, ceramic), a glass material, and a crystalline material.

Regarding claim 10, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the outer conductive layer (262a) is disposed at least partially on the wall portion (266).

Regarding claim 11, Pearce teaches in figure(s) 1-6 the sensor of claim 10, wherein the outer conductive layer comprises at least one ring-shaped conductor (ring-shaped electrodes 262a, 562a; figs. 2C,5B).

Regarding claim 12, Pearce in view of ENGELS teaches the sensor of claim 10, 
ENGELS additionally teaches in figure(s) 1-2 wherein the outer conductive layer comprises a plurality of discrete conductors (para 38 - inserts 33a-e composed of electrically conductive material; fig. 2).

Regarding claim 13, Pearce in view of ENGELS teaches the sensor of claim 12, 
ENGELS additionally teaches in figure(s) 1-2 wherein the plurality of discrete conductors comprises three discrete conductors (33a..e or 9a..c) spaced along the axis.

Regarding claim 14, Pearce in view of ENGELS teaches the sensor of claim 12, 
ENGELS additionally teaches in figure(s) 1-2 further comprising a flex circuit (para. 41 :- circuit diagram on the right-hand side of FIG. 2 … capacitances C1 and C2 such that the construction of the voltage divider tapping allows a good measurement accuracy; para. 36 - a voltage divider tapping 23 with an electrical contact means 24 for connecting to a connection of a measuring device for measuring the electrical voltage at the high-voltage bushing 2) electrically coupled to the plurality of discrete conductors (33a-e; 9a-c).

Regarding claim 15, Pearce in view of ENGELS teaches the sensor of claim 14, 
ENGELS additionally teaches in figure(s) 1-2 wherein the flex circuit comprises at least two conductive paths (potential points A2, A3, A4; fig. 2) electrically isolated from one another.

Regarding claim 17, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the inner conductive layer (162b) is disposed on the entire inner surface of the insulating element.

Regarding claim 18, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the outer conductive layer (162a) is disposed only on the second end portion (267 end) of the insulating element.

Regarding claim 26, Pearce teaches in figure(s) 1-6 the sensor of claim 1, wherein the cavity is free of insulating resin (para. 50 - semiconductive material is positioned to contact the electrode 262b and the passage 228).

Regarding claim 27, Pearce teaches in figure(s) 1-6 the sensor of claim 1, further comprising a sealing element adjacent to the first end of the insulating element and the high voltage connection (para. 30 - data interface 174 is within a connector that is sealed to the housing 120 with a fluid-tight seal, and the link 176 is an insulated wired connection (such as a cable) that is submersible.).

Regarding claim 30, Pearce in view of ENGELS teaches the sensor of claim 1, 
ENGELS additionally teaches in figure(s) 1-2 wherein the low voltage connection (A3) comprises a separable connector (33d).

Regarding claim 32, Pearce in view of ENGELS teaches the sensor of claim 1, 
ENGELS additionally teaches in figure(s) 1-2 further comprising a substrate, the one or more low voltage capacitors being disposed on the substrate (substrate of low voltage output at 142 in fig. 7; abs. - capacitive coupling arrangement encapsulates circuitry to provide a low impedance output signal that is directly proportional to the sensed voltage).

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of ENGELS, and further in view of Abdelgawad et al. (US 5698831).
Regarding claim 7, Pearce in view of ENGELS teaches the sensor of claim 1, 
Pearce does not teach explicitly wherein the insulating element electrically insulates the inner conductive layer from the outer conductive layer over a broad operating temperature range including about -40° C to about 105° C and provides a stable nominal capacitance value over that temperature range.
However, Abdelgawad teaches in figure(s) 1-7 wherein the insulating element electrically insulates the inner conductive layer from the outer conductive layer over a broad operating temperature range including about -40° C to about 105° C (col. 6 lines 1-5 :-  temperature characteristics to … from about -55.degree. C. to about 105.degree. C.) and provides a stable nominal capacitance value over that temperature range (col. 6 lines 22-29 :- high-accuracy voltage sensing with … insulator … subject to varying environmental conditions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pearce by having wherein the insulating element electrically insulates the inner conductive layer from the outer conductive layer over a broad operating temperature range including about -40° C to about 105° C and provides a stable nominal capacitance value over that temperature range as taught by Abdelgawad in order to provide "epoxy preferably has temperature characteristics which are similar to that of Polysil to prevent cracking due to temperature stress" (abstract).

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of ENGELS, and further in view of Chance et al. (US 4870539).
Regarding claim 9, Pearce in view of ENGELS teaches the sensor of claim 1, 
Pearce does not teach explicitly wherein the insulating element comprises at least one of Aluminum Oxide (Al203), Fused Silica (SiO2), Mullite (3Al203-SiO2), Barium Titanate (BaTiO3), and Calcium Zirconate (CaZrO3).
However, Chance teaches in figure(s) 1-21 wherein the insulating element comprises at least one of Aluminum Oxide (Al203), Fused Silica (SiO2), Mullite (3Al203-SiO2), Barium Titanate (BaTiO3) (abs. - glass-ceramic material comprising small conducting grains based on BaTiO3), and Calcium Zirconate (CaZrO3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pearce by having wherein the insulating element comprises at least one of Aluminum Oxide (Al203), Fused Silica (SiO2), Mullite (3Al203-SiO2), Barium Titanate (BaTiO3), and Calcium Zirconate (CaZrO3) as taught by Chance in order to provide "A high dielectric constant glass-ceramic material " (abstract).

Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of ENGELS, and further in view of Lindsey et al. (US 6555999).
Regarding claim 21, Pearce in view of ENGELS teaches the sensor of claim 1, 
Pearce does not teach explicitly further comprising a compressible contact electrically coupling the high voltage connection to the inner conductive layer.
However, Lindsey teaches in figure(s) 1-7 further comprising a compressible contact electrically coupling the high voltage connection to the inner conductive layer (col. 7 lines 12-18 :- conductive spring 120 is compressed by the semiconductive glazed threaded aperture to ensure adequate electrical conductivity; fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pearce by having further comprising a compressible contact electrically coupling the high voltage connection to the inner conductive layer as taught by Lindsey in order to provide "sensor measures at least one characteristic of the power line and an insulator coupled to the second end of the pin supports the power line" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868